DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election with traverse of Group II (previously presented claims 30-35 and amended claims 22, 23, 25, 26, 28, 29, 37, 38, and 40) in the reply filed on 17 October 2022 is acknowledged.  The traversal is on the grounds that the Office has allegedly failed to establish a prima facie showing that there is serious burden on the Office.  This is not found persuasive because the restriction requirement identified distinct structural elements in each group of invention that are not required or necessary for the other groups of invention.  As such, each group of invention would require a different field of search for those specific structural elements which are exclusive that group and not found in the other groups.  
The requirement is still deemed proper and is therefore made FINAL.


Examiner’s Note on Order of Claims
Due to the Applicant’s amendments to the claims, especially the claim dependencies, the claims as addressed in this Office Action may seem out of order.  Although the claims below may not be in numerical order, the Examiner has tried, wherever possible, to reject a broader claim before moving on to a narrower claim.  For example, the Examiner has presented the rejection for claim 31 before addressing claims 25 and 29, since claims 25 and 29 have been amended to depend on claim 31.  The Examiner appreciates Applicant’s courtesy in this matter and respectfully refers Applicant to the claim tree below to be used as a guide for this Office Action.  
[Relation: cs:rId11, dm:rId8, lo:rId9, qs:rId10]
Status of Claims
Claims 21-40 are pending; claims 21, 24, 27, 36, and 39 have been withdrawn; claims 22, 23, 25, 26, 28, 29, 37, 38, and 40 have been amended; and claims 22, 23, 25, 26, 28-35, 37, 38, and 40 are currently under consideration for patentability.

Information Disclosure Statement
The Information Disclosure Statements submitted on 14 September 2020, 12 October 2021, and 14 April 2022 (2) have been acknowledged and considered by the Examiner. 
Claim Objections
Claim 31 is objected to because of the following informality.
Claim 31 contains a minor typographical/grammatical error.  
Claim 31, line 2: Applicant is advised to change “housing” to “the housing”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22, 23, 25, 26, 28-33, 35, 37, and 40 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102 (a)(2) as being anticipated by Torgerson et al. (US 2011/0270357 A1).
Regarding claim 30, Torgerson describes a contained stimulation system (figure 2), comprising
a first electrode (37, 48Q)
a second electrode 48
an electronics assembly (figure 3) including
a power source 54
a controller having a processor 50, the processor configured to execute instructions to generate a stimulation signal to stimulate a subject with the at least one of the first electrode or the second electrode powered by the power source ([0072], [0074], [0076], in particular for the housing electrode)
a housing 14 configured to contain at least the electronics assembly and to be placed adjacent a nerve of the subject ([0060])
Regarding claim 22, Torgerson further describes wherein the housing is overmolded with at least one of the first electrode or the second electrode ([0047]). 
Regarding claim 23, Torgerson further describes wherein the housing is formed with at least one of the first electrode or the second electrode ([0047]). 
Regarding claim 28, Torgerson further describes wherein the second electrode includes a plurality of electrodes formed along a proboscis ([0060], [0067]; figure 2, electrodes on leads 32A, 32B which may be considered a proboscis; figure 3, plurality of electrodes 48).
Regarding claim 31, Torgerson further describes wherein the first electrode is formed in contact with the housing ([0060]; figure 2, electrode 37, for example) and the second electrode is formed a distance from the housing ([0060]; figure 2, electrodes on leads 32A, 32B; figure 3, electrodes 48). 
Regarding claim 25, Torgerson further describes wherein the second electrode is formed on a proboscis the distance from the housing ([0060], [0067]; figure 2, electrodes on leads 32A, 32B which may be considered a proboscis; figure 3, plurality of electrodes 48).
Regarding claim 26, Torgerson further describes wherein the proboscis is selected to include at least one feature of being malleable, flexible, or elastic ([0052]: “lead segments 12 may be paddle leads, spherical leads, bendable leads, or any other type of shape effective in treating patient 6,” emphasis added).
Regarding claim 29, Torgerson further describes wherein the first electrode and the second electrode may be controlled by the controller for monopolar or bipolar stimulation ([0040] - [0042]). 
Regarding claim 32, Torgerson further describes wherein the second electrode includes a plurality of electrodes formed along a proboscis at least the distance from the housing ([0060], [0067]; figure 2, electrodes on leads 32A, 32B which may be considered a proboscis; figure 3, plurality of electrodes 48).
Regarding claim 33, Torgerson further describes wherein the first electrode and the second electrode are formed a distance from the housing ([0067], [0069], in particular for “first” electrode 48Q). 
Regarding claim 35, Torgerson further describes wherein the first electrode and the second electrode includes a plurality of electrodes all formed at least the distance from the housing ([0067], [0069]). 
Regarding claim 37, Torgerson further describes wherein the first electrode and the second electrode include a plurality of electrodes ([0067], [0069]) formed in a plurality of positions that are angularly displaced from each other ([0143]). 
Regarding claim 40, Torgerson further describes a protrusion extending from a surface of the housing (figure 1, leads 12A and 12B extending from housing 14; figure 2, leads 13A and 13B extending from housing of implantable stimulator 34), wherein the protrusion is configured to engage the subject and stabilize a position of the housing (figures 1 and 2, [0046], for example). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Torgerson.
Regarding claim 34, Torgerson discloses the system of claim 33, but Torgerson does not explicitly disclose wherein the second electrode is flat.  However, Torgerson suggests that the electrodes may take on different shapes, when stating “the individual electrodes may have alternative shapes, e.g., circular, oval, triangular, or the like” ([0144]).  The Examiner respectfully submits that, as Torgerson’s electrodes are capable of performing the functions of the claimed electrodes, and, as the claimed electrodes would not perform differently than Torgerson’s electrodes, configuring Torgerson’s electrodes to be flat would be matter of changing the size, shape, and/or proportion of the electrode, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).  The Examiner also respectfully directs Applicant to Torgerson’s figure 10, which shows a paddle lead with electrodes that appear to be flat. 
Regarding claim 38, Torgerson discloses the system of claim 30, but Torgerson does not explicitly disclose wherein the housing is formed to have a substantially circular cross section with a curved outer surface.  However, Torgerson does describe that the housing is adapted to be implanted into a patient ([0046]), for which a comfortable form factor, such as a curved outer surface, would be advantageous.  Torgerson also provides embodiments in which the housing appears to have an oval shape (figures 1 and 2, for example).  Therefore, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to configure Torgerson’s housing to have a substantially circular cross section with a curved outer surface, as doing so would be a matter of changing the size, shape, and/or proportion of an element without affecting its functionality, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).  One additional advantageous benefit of a curved outer surface is that it would be more comfortable and safer when implanted in a patient, when compared with an outer surface that has multiple corners or hard edges.  

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792